On Rehearing.
LAND, J.
The argument on the rehearing of this cause has been participated in by a number of leading members of the bar, who appeared as amici curiae, and to whom we are indebted for their very able and luminous exposition of the corporation laws of this state.
Certain expressions in our former opinion relative to multifarious corporations seem to have aroused the fears of such institutions throughout the state as to their legal status. These expressions were used arguendo, and should not be considered as authoritative.
We feel no hesitation in stating that a corporation organized under Act No. 176, p. 129, of 1852, and its amendments down to and including Act No. 154, p. 288, of 1902, may be constituted for any number of the purposes authorized conjunctively by such statutes. The same may be said of Act No. 36, p. 27, of 1888, authorizing the formation of “limited” corporations.
In Bayou Cook Navigation & Fisheries Company v. Doullut, 111 La. 518, 35 South. 729, we held that two separate and distinct classes of corporations authorized under different and conflicting statutes could not be blended in one act of incorporation. We see no reason to doubt the correctness of that decision.
But by Act No. 120 of 1904 the Legislature undertook to validate the charters, acts, and contracts of corporations organized for the purpose of carrying on several branches of business authorized by different statutes, and which the existing laws contemplated should be carried on under different acts of incorporation.
On the original hearing we held that said act validated the incorporation of plaintiff corporation, but did not confer on it the power of eminent domain.
This act was passed after the rendition of judgment in the court below, and consequently it was not pleaded by plaintiff in aid of its incorporation, and defendants had no opportunity of assailing the act on the ground of its unconstitutionality.
Under the circumstances we deem it best to remand the case for further proceedings, *913in order that all questions relative to the legal effect and constitutionality of said confirmatory act may be raised and determined in accordance with the rules of practice.
It is therefore ordered that the judgment appealed from be reversed, and that this case be remanded for further proceedings according to law.
BREAUX, C. J., concurs in the decree.